DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-8, 10-19, and 21-36 are allowed.

The following is an examiner’s statement of reasons for allowance:
a) the Notice of Reasons for Rejection for Japanese Patent Application no. 2020-571701, mailed September 2, 2021 (Information Disclosure Statement September 16, 2021) rejects several claims as lacking novelty or an inventive step over JP2014-153243A, an English language translation of which has been provided by Applicant.  However, in JP2014-153243A, particularly the Figure 5 embodiment, a plurality of enzymes (134) are immobilized on the diffusion barrier (139), not the electrode itself (132, 133, or 135); the diffusion barrier (139) is over and on a surface of the electrode (132, 133, or 135).      


However, in WO 98/21356 A1 a plurality of enzymes (23) are immobilized on the diffusion barrier (22), not the electrode itself (4); the diffusion barrier (22) is over and on a surface of the electrode (22).  See page 24, lines 20-31, and Figure 2.          
US 9,487,811 B2 has been used to reject claims 1, 2, and 4-6 in the Non-final Office Action in U.S. application 16/429922.   It is commented upon below. 
In WO 98/21356 A1 a plurality of enzymes (4) are immobilized on the diffusion barrier (3), not the electrode itself (2); the diffusion barrier (3) is over and on a surface of the electrode (2).  See page 12, lines 15-25, and Figure 2.          


c) in claim 1 the combination of limitations requires 
“. . . .;
a plurality of enzymes immobilized on the electrode; 
a diffusion barrier over a surface of the electrode; . . . .; [and]


In contrast to the invention of claim 1, in Yamamoto the diffusion membrane is made of carboxymethyl cellulose.  See in the previous Office Action the rejection of claim 1 under 35 U.S.C. 102(a) as being anticipated by Yamamoto.
In contrast to the invention of claim 1, in Zhao the diffusion membrane is made of silane.  See in the previous Office Action the rejection of claim 1 under 35 U.S.C. 102(a) as being anticipated by Zhao.
  In contrast to the invention of claim 1, in Pamidi a plurality of enzymes (53) are immobilized on the diffusion barrier (55), not the electrode itself (57); the diffusion barrier (55) is over and on a surface of the electrode (57).  See Pamidi Figure 3B and paragraph [0130].



	d) claims 2-8, 10, 35, and 36 depend directly or indirectly from allowable claim 1.


	e) in independent claim 11 the combination of limitations requires

	The comments above in regard to the allowability of claim 1 also apply to claim 11.

f) claims 12-19, 21-23, and 31-34 depend directly or indirectly from allowable claim 11.

g) in independent claim 24 the combination of limitations requires
“a plurality of enzymes immobilized on the electrode; a diffusion barrier above a surface of the electrode; …l wherein the diffusion barrier comprises a polymeric compound selected from the group consisting of polyurethane, poly(tetrafluoroethylene) ionomers, the perfluorosulfonate ionomer NAMION®, poly-(2-hvdroxvmethvl methacrvlate), polyvinyl chloride, cellulose acetate, and mixtures and copolymers thereof.”
	The comments above in regard to the allowability of claim 1 also apply to claim 24.

h) claims 25-30 depend directly or indirectly from allowable claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             November 18, 2021